Smith, U. J.,
delivered the opinion of the court.
The court below erred in permitting the jury to render a verdict for punitive damages against appellants jointly. Each acted independently of the other in forwarding this telegram, and neither is responsible for the acts of the other with reference thereto; and if either of them *9acted in such manner as to justify the imposition of punitive damages against it, the other is not responsible therefor. So that if they are to be punished for the delay in delivering this telegram, each must be punished separately and for its own acts and omissions.
Since the record does not clearly disclose why this telegram was not delivered by the Cumberland Telephone & Telegraph Company by way of Java, which it seems could have been done, and why the Western Union Telegraph Company delayed in delivering it to the Cumberland Telephone & Telegraph Company from eight a.m. until three-thirty p. m., if it in fact did so delay to deliver it, we deem it best to decide no other question in the case. ‘

Reversed and remanded.